USDC-SDNY

 

 

DOCUMENT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK CG RON ALLY FILED
DATE FILED: |) 24, 2519
UNITED STATES OF AMERICA,
y No. 07 Cr. 235 (RA)
LUIS VALERIO, ORDER
Defendant.

 

 

RONNIE ABRAMS, United States District Judge:

The Court is now in receipt of a letter from the Government, dated March 4, 2019,
asserting that Defendant is not eligible for a sentence reduction pursuant to the FIRST STEP Act
of 2018 and the Fair Sentencing Act of 2010 (see Dkt. 46). No later than December 20, 2019,
Defendant shall respond to the Government’s letter.

SO ORDERED.

Dated: November 26, 2019
New York, New York

 

Ronnie Abrams FSS

United States District Judge

 

 
